Park, J.
I concur in the foregoing opinion because I can Hot distinguish the casé in its essential features from that of Coite v. The Society for Savings, in which' this court sustained the legality of a tax like the one here in question, and which decision was. affirmed by the Supreme Court of the United .States. In a case like this, where a law of a state comes into apparent conflict with a law of Congress, the decision ot the Supreme Court of the United States sustaining the state law; may .well be regarded as settling the question beyond further controversy, and I do not therefore press further the views which' I expressed in the dissenting opinion in the case referred to. I think however the eases have gone too far in holding United States bonds, which by act of Congress are exempt from taxation, practically open to taxation by a tax laid upon a franchise, the amount of which depends • on the amount of the assets of a corporation without reference to the character of the assets; and that in any analagous cases that may arise we should incline to recede from the ground taken rather than advance further in the same .direction.